Citation Nr: 1118002	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-36 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules.

4.  Entitlement to service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to May 1977 in the Texas Army National Guard (ANG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO declined to reopen the Veteran's previously denied claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules (which it characterized as granulomatous disease with bilateral pulmonary nodules (also claimed as lung and pulmonary condition)).  The RO also denied the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety (which it characterized as a mental condition), and for bilateral hearing loss.  This decision was issued to the Veteran and his service representative in November 2005.

This matter also is on appeal of a July 2008 rating decision in which the RO essentially reopened the Veteran's previously denied claim of service connection for a thoracolumbar disability (which it characterized as an upper and lower back condition) and denied this claim on the merits.  The RO also denied the Veteran's claims of service connection for PTSD, tinnitus, a cervical spine disability, and for a seizure disorder (which it characterized as seizure/convulsive disorder).  Although the Veteran was scheduled for a Travel Board hearing at the RO, he contacted VA in February 2011 and requested that this hearing be cancelled.  See 38 C.F.R. § 20.704 (2010).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence demonstrates that the Veteran has been diagnosed as having depression and anxiety.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety, are as stated on the title page of this decision.

The Board observes that, in a January 1987 rating decision, the RO denied the Veteran's claim of service connection for a thoracolumbar spine disability (which it characterized as back injuries).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The Board also observes that, in a March 2004 rating decision, the RO denied the Veteran's claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules (which it characterized as granulomatous disease with bilateral pulmonary nodules as a result of exposure to mustard gas).  Although the Veteran timely disagreed with the March 2004 rating decision, he did not perfect an appeal.  Thus, the March 2004 rating decision also became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a thoracolumbar spine disability and for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below in greater detail, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for a thoracolumbar spine disability and for a lung disability, to include granulomatous disease with bilateral pulmonary nodules.  The Board also finds that additional development of all of the Veteran's currently appealed claims, including the reopened claims, is necessary before any of them can be adjudicated on the merits.  All of these claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In January 1987 , the RO denied the Veteran's claim of service connection for a thoracolumbar spine disability (which it characterized as back injuries); this decision was not appealed and it became final.

2.  The evidence submitted since January 1987 relates to an unestablished fact necessary to substantiate the claim of service connection for a thoracolumbar spine disability because it suggests that the Veteran currently experiences a thoracolumbar spine disability which may be attributed to active service.

3.  In March 2004, the RO denied the Veteran's claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules (which it characterized as granulomatous disease with bilateral pulmonary nodules as a result of exposure to mustard gas); this decision was not appealed and it became final.

4.  The evidence submitted since March 2004 relates to an unestablished fact necessary to substantiate the claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, because it suggests that the Veteran currently experiences a lung disability which may be attributed to active service.


CONCLUSIONS OF LAW

1.  The January 1987 RO decision is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  Evidence submitted since the January 1987 RO decision in support of the claim of service connection for a thoracolumbar spine disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The March 2004 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  Evidence submitted since the March 2004 RO decision in support of the claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied claims of service connection for a thoracolumbar spine disability and for a lung disability, to include granulomatous disease with bilateral pulmonary nodules.  

In January 1987, the RO denied the Veteran's claim for a thoracolumbar spine disability (which it characterized as back injuries).  The RO noted that the Veteran had contended that he had experienced back pain as a result of being thrown around in an armored tank while on active service in the Army National Guard (ANG).  The RO also noted that the Veteran's service treatment records, including his separation physical examination, showed no evidence of back injuries at any time during active service.  Thus, the claim was denied.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In March 2004, the RO denied the Veteran's claim for a lung disability, to include granulomatous disease with bilateral pulmonary nodules (which it characterized as granulomatous disease with bilateral pulmonary nodules as a result of exposure to mustard gas).  With respect to the Veteran's allegation that he had been exposed to mustard gas during service, the RO noted that the U.S. Army had not used mustard gas even in a test or training setting since October 1945.  The RO also noted that a review of the Veteran's service treatment records from his period of active service in the ANG showed no complaints of or treatment for any respiratory disability, including as a result of exposure to mustard gas or any other toxic substance.  The Veteran's separation physical examination also was negative for any respiratory problems.  Although the RO acknowledged that the Veteran had been diagnosed as having granulomatous disease with bilateral pulmonary nodules in March 1997, several decades after service separation, there was no evidence of any current respiratory disability in VA treatment records or any nexus between the Veteran's granulomatous disease with bilateral pulmonary nodules and active service.  Thus, the claim was denied.  The Veteran disagreed with this decision in April 2004.  In response, the RO issued a Statement of the Case to the Veteran and his service representative in June 2004.  The Veteran did not perfect an appeal, however, and the March 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The claims of service connection for a thoracolumbar spine disability and for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his previously denied service connection claim for a lung disability in statements on a VA Form 21-4138 which was date stamped as received by the RO on December 27, 2004.  The Veteran filed his most recent application to reopen his previously denied service connection claim for a thoracolumbar spine disability in statements on a VA Form 21-4138 which was date stamped as received by the RO on November 26, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a previously denied service connection claim for a thoracolumbar spine disability, new evidence submitted since the January 1987 RO decision consists of his VA outpatient treatment records and private treatment records.  The Veteran's newly submitted VA and private treatment records show that he has been seen as an outpatient for treatment of complaints of low back pain.  For example, private x-rays of the Veteran's abdomen taken in June 1996 showed T12-L1 severe degenerative changes about old traumatic changes.  

The Veteran reported to a private hospital emergency room (ER) in August 1996 complaining that he had been assaulted and hit in the low back, among other areas.  He stated that he possibly had lost consciousness "but cannot be sure."  He also complained of low back pain but denied any nausea, vomiting, or visual disturbance.  The impressions included blunt lumbar trauma.  The Veteran was advised to ice the low back for pain control.

On VA outpatient treatment in December 2003, it was noted that the Veteran had reported for a vesting physical examination to establish records and obtain assistance with his medications and overall medical assistance.  He had no immediate complaints.  

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in October 2007 showed multilevel disc disease within the lumbar spine as well as facet arthropathy and ligamentous hypertrophy, borderline central canal stenosis at L3-4 and L4-5, and foraminal narrowing "at a few levels."

On VA outpatient treatment in November 2007, the Veteran complained of low back pain.  He denied any recent back injury.  Physical examination showed he ambulated without assistance and discomfort to the lower lumbar region.  The diagnosis was back pain.

In December 2007, the Veteran's complaint was unchanged.  He denied any trauma/fall.  He wanted a prescription for hydrocodone for his chronic low back pain.  A history of low back pain was noted.  The assessment was low back pain.

On private outpatient treatment in December 2007, the Veteran's complaints included low back pain which radiated in to the bilateral lower extremities.  His history included a motor vehicle accident in 1982 when "he was hit by a car" and suffered multiple fractures.  A medical history of scoliosis also was noted.  Physical examination showed he used a walker for ambulation.  Lumbar exam showed parathoracic, paralumborum, and paragluteal myospasticity, left greater than right, and tenderness to palpation from L3 through S1 facets, principally on the left and also on the right but left greater than right.  There was severe restriction of motion in all planes, right-sided L4-S1 hypesthesia, left-sided L3-S1 hypesthesia, and negative straight leg raising.  The assessment included lumbar radiculopathy and lumbar facet syndrome, L3-S1, left.

With respect to the Veteran's application to reopen a previously denied service connection claim for a lung disability, new evidence submitted since the March 2004 RO decision consists of his VA outpatient treatment records and private treatment records.  The Veteran's newly submitted VA and private treatment records show that the Veteran's previously diagnosed lung nodules have stabilized, his previous granulomatous disease has healed, and he does not experience any current lung disability which could be attributed to active service.  For example, on VA computerized tomography (CT) scan of the Veteran's chest taken in January 2005, evidence of prior granulomatous disease was noted along with 2 indeterminate pulmonary nodules present in the right lung and 1 in the left lung.  The VA radiologist stated that these nodules were most likely sequelae of granulomatous disease and recommended follow-up evaluation in 1 year to document stability.

On VA pulmonary consult in September 2006, a history of lung nodules found in January 2005 was noted.  It also was noted that the Veteran's lung nodules were considered stable in February 2006.  The Veteran did not appear to have any exertionally limiting dyspnea, fevers, chills, change of weight, nausea, vomiting, "or any other significant symptoms."  The Veteran specifically denied experiencing any substernal chest pain or other associated symptoms.  He also denied any history of significant lung infections.  The Veteran reported smoking for approximately 20 years, "typically less than a pack per day."  Physical examination showed respirations of 20 and clear lungs to auscultation bilaterally.  Pulmonary function testing showed an FEV-1 of 82 percent of predicted value, an FVC of 63 percent of predicted value, and a DLCO of 103 percent of predicted value.  This was consistent with normal spirometry and diffusing capacity.  A CT scan taken in February 2006 was reviewed and showed several nodules which were stable when compared with a CT scan taken in January 2005.  The assessment was stable calcified nodules as well as very small non-calcified nodules which were stable.  The VA examiner stated that the Veteran should have 1 more CT scan and, if that continued to be stable, this would document 2 years of stability and no further imaging would be necessary.  This examiner also stated that the Veteran's CT scan was consistent with healed granulomas or resolution of prior lung infections.

A VA Pulmonary Follow-Up Note dated in March 2007 and included in the Veteran's VA outpatient treatment records indicates that he had been followed for multiple pulmonary nodules which were consistent with healed granulomas or resolution of prior lung infections.  There had been no further changes on CT scan.  The Veteran now had documented stability for 24 months.  There was no further need to follow CT scans for the Veteran.

With respect to the Veteran's application to reopen his previously denied service connection claim for a thoracolumbar spine disability, the Board notes that the evidence which was of record in January 1987 indicated that the Veteran had not experienced any thoracolumbar spine disability (or back injuries) during active service.  In statements on his substantive appeal (VA Form 9) received in July 2009, the Veteran has contended that he experienced a low back disability during active service.  The newly submitted medical evidence also suggests the presence of a current low back disability which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 1987 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a thoracolumbar spine disability and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a thoracolumbar spine disability is reopened.

With respect to the Veteran's application to reopen his previously denied service connection claim for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, the Board notes that the evidence which was of record in March 2004 indicated that the Veteran did not experience any current lung disability which could be attributed to active service.  In statements on his July 2009 VA Form 9, the Veteran contended that he was exposed to gas during active service and such exposure caused his current lung disability.  As discussed above, the Court recently explained in Shade, 24 Vet. App. at 110, that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The newly submitted evidence suggests the presence of a current lung disability which could be attributed to active service.  All of this evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2004 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a thoracolumbar spine disability is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of service connection for a thoracolumbar spine disability and for a lung disability, to include granulomatous disease with bilateral pulmonary nodules.  The Board also finds that additional development of all of the Veteran's currently appealed claims, including the reopened claims, is necessary before any of them can be adjudicated on the merits.  Because the reopened claims of service connection for a thoracolumbar spine disability and for a lung disability, to include granulomatous disease with bilateral pulmonary nodules, are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on these claims.

A review of the claims file indicates that the Veteran reported to VA in November 2007 that he was receiving Supplemental Security Income (SSI) from the Social Security Administration (SSA).  It is not clear from a review of the claims file whether the Veteran also is collecting Social Security Disability (SSD) from SSA.  It also is not clear from a review of the claims file what disabilities, if any, were considered by SSA in awarding the Veteran SSI.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records.

The Board also notes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with examinations which address the contended etiological relationships between his thoracolumbar spine disability, his cervical spine disability, and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claims of service connection for a thoracolumbar spine disability and for a lung disability, to include granulomatous disease with bilateral pulmonary nodules.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a thoracolumbar spine disability, a lung disability, to include granulomatous disease with bilateral pulmonary nodules, PTSD, an acquired psychiatric disability other than PTSD, to include depression and anxiety, bilateral hearing loss, tinnitus, a cervical spine disability, and/or for a seizure disorder since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any additional request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his thoracolumbar spine disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  The examiner is asked specifically to address additional loss of function and pain on motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current thoracolumbar spine disability, if diagnosed, is related to active service or any incident of service.  The examiner(s) is advised that the Veteran has reported that, after his service separation, he was involved in a motor vehicle accident in 1982 in which he experienced multiple spinal fractures.  The Veteran also has reported being hit in the low back during a physical assault in August 1996.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his cervical spine disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  The examiner is asked specifically to address additional loss of function and pain on motion under DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current cervical spine disability, if diagnosed, is related to active service or any incident of service.  The examiner(s) is advised that the Veteran has reported that, after his service separation, he was involved in a motor vehicle accident in 1982 in which he experienced multiple spinal fractures.  A complete rationale must be provided for any opinions expressed.

6.  Thereafter, readjudicate the Veteran's claims of service connection for a thoracolumbar spine disability, a lung disability, to include granulomatous disease with bilateral pulmonary nodules, PTSD, an acquired psychiatric disability other than PTSD, to include depression and anxiety, bilateral hearing loss, tinnitus, a cervical spine disability, and for a seizure disorder.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


